 

Exhibit 10.1

 



TOLLING / LEAD PURCHASE AGREEMENT

 

This Tolling / Lead Purchase Agreement (the “Agreement”) is entered into by and
between JOHNSON CONTROLS BATTERY GROUP, INC., a Wisconsin corporation (“Buyer”),
and AQUA METALS, INC., a Delaware corporation (“Supplier”), (each a “Party” and,
collectively, the “Parties”), as of this 7th day of February 2017 (the
“Effective Date”).

 

WHEREAS, Buyer manufactures and sells lead-acid batteries; and

 

WHEREAS, Supplier is a supplier of lead and lead alloys with specialized skills,
knowledge and experience in processing and recycling lead bearing materials used
in manufacturing lead-acid batteries; and

 

WHEREAS, pursuant to the terms and conditions of this Agreement, Buyer desires
to purchase from Supplier, and Supplier desires to sell to Buyer, certain
Products.

 

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1.             Definitions. Capitalized terms have the meanings defined in this
Agreement.

 

1.1           “Affiliate” shall means any organization or entity that directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, such organization or entity. The term “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of an organization or entity, whether
through the ownership of voting securities, by contract or otherwise

 

1.2           “Forecast” means Buyer’s and Supplier’s nonbinding, advance
calculation of its future requirements or production, respectively.

 

1.3           “MT” shall mean metric ton(s) with a unit of one (1) metric ton
being equal to 2,204.6 pounds.

 

1.4           “Product” or “Products” shall mean the lead, lead alloys and poly
chips sold by Supplier to Buyer.

 

1.5           “Raw Materials” is defined in Exhibit B.

 

1.6           “Specifications” shall mean the chemical composition and related
details for a Product as identified in Exhibit C.

 

1.7           “Tolling Services” shall mean the process of recycling the Raw
Materials into various lead, lead alloys and poly chips.

 

1.8           “U.S. Dollars” or “$” or “USD” shall mean the currency of the
United States of America.

 

 1 

 

 

2.             Supply of Products.

 

2.1           Sale of Products. Subject to the terms and conditions of this
Agreement, during the Term, Buyer and its Affiliates shall purchase from
Supplier, and Supplier shall sell to Buyer and its Affiliates, each on a
non-exclusive basis, the products listed on Exhibit A (the “Products”).

 

2.2           Joint and Several Liability. Buyer shall execute Exhibit A-1, and
two of its Affiliates shall each execute Exhibits A-2 and A-3. The duties,
rights and obligations for Buyer under Exhibit A-1 and the Affiliates executing
Exhibits A-2 and A-3 shall be several and not joint with respect to the
particular entity executing Exhibit A-1, A-2 or A-3 respectively. No Buyer
Affiliate shall have any duties, rights and obligations hereunder until such
time as they execute Exhibits A-2 or A-3. Notwithstanding the foregoing,
however, during the Term of this Agreement, Affiliates of Buyer located in North
America shall be permitted to submit Purchase Orders under Exhibit A-1 and
Affiliates of Buyer located in the Regions of Europe and China may submit
Purchase Orders under Exhibits A-2 and A-3, respectively, when and if such
Exhibits are executed, subject to and commensurate with the rights and
obligations of Buyer or the Buyer Affiliates executing Exhibit A-1, A-2 or A-3,
as the case may be. Further, Buyer or the Buyer Affiliate executing Exhibits A-2
or A-3 shall be responsible under the terms of this Agreement for all Purchase
Orders submitted by their Affiliates in their respective Regions pursuant to
Exhibit A-1, A-2 or A-3.

 

2.3           Manufacturing Specifications and Locations. During the Term of
this Agreement Supplier shall produce the Products ordered by Buyer through its
Tolling Services. Supplier shall produce the Products at its McCarren, Nevada
facility, or at additional Supplier facilities as may be mutually agreed after
the date of this Agreement (each a “Facility”). All such Products shall meet the
specifications on Exhibit C (the “Specifications”). Buyer shall have the right
to change its Specifications upon thirty (30) days written notice without the
approval of Supplier. The parties shall mutually discuss the impact of the
change in Specifications and Supplier shall not be obligated to supply product
meeting to the new specifications except by mutual agreement.

 

2.4           Raw Materials. Buyer shall provide the Raw Materials necessary to
permit Supplier’s orderly production and supply of the tolled Products through
its Tolling Services, subject to the terms and conditions on Exhibit B and any
other applicable terms set out in this Agreement.

 

3.             Forecasts and Purchase Orders.

 

3.1           Buyer’s Tolling Forecasts. Commencing sixty (60) days following
Supplier’s written notice to Buyer of Supplier’s readiness to commence Tolling
Services, and for Supplier’s capacity planning and commitment purposes, Buyer
will provide to Supplier by the first business day of every month a 30-day
forecast of its Tolling requirements for the next succeeding month (“Forecast
Month”) (e.g., on March 1, 2017, Buyer shall deliver a forecast for the 30 days
ending April 30, 2017 and the 30 days ending April 30, 2017 shall be the
Forecast Month), setting out the volume of tolled Products that Buyer
anticipates it will order in the Forecast Month (“Buyer’s Forecast”). Supplier
shall provide, within five (5) business days following receipt of the Forecast,
written confirmation that it can supply the volume of tolled Products in the
Forecast month. Buyer may provide amendments to its Forecast subject only to the
prior written consent of Supplier, which consents shall not be unreasonably
withheld.

 

 2 

 

 

3.2           Supplier’s Covered Lead Forecast. Commencing sixty (60) days
following Supplier’s written notice to Buyer of Supplier’s readiness to commence
the sale of Covered Lead (as defined In Exhibit A-I), Supplier will provide to
Buyer by the first business day of every month a seventh month rolling forecast
of its expected production of Covered Lead (“Supplier’s Forecast”). As set forth
in Section C.1. of Exhibit A-1, Buyer shall commit to purchase from Supplier the
amount of Covered Lead for any given month in Supplier’s Forecast unless
Supplier provides six months written notice to Supplier of its intention not to
purchase any portion of the forecasted amount for such month.

 

3.3           Purchase Orders. Buyer shall not be committed to purchase, and
Supplier shall not be committed to sell, any volume of Products, whether tolled
Product or products constituting Covered Lead, until Buyer has issued, and
Supplier has accepted, a purchase order (a “Purchase Order”) setting out a
specific volume of Products, the price as calculated under this Agreement, the
date for delivery, and the location to which the Products must be delivered (the
“Delivery Location”). Buyer may withdraw a Purchase Order at any time before it
is accepted by Supplier. Nothing in this Section 3.3 shall minimize or otherwise
affect the obligations under Sections C.1., C.2. and C.3. of Exhibit A-1.

 

4.             Shipment and Delivery.

 

4.1           Shipment. Delivery shall be made in accordance with the terms of
this Agreement and, to the extent not inconsistent with the terms of this
Agreement, on the face of Buyer’s Purchase Order. Supplier shall give written
notice of shipment to Buyer when the Products are delivered to a carrier for
transportation. Supplier shall also provide Buyer all shipping documents,
including the commercial invoice, packing list, bill of lading and any other
documents as mutually agreed by the Parties. In addition, the original bill of
lading and related transportation documents shall be furnished by Supplier to
the transportation carrier, The Buyer’s Purchase Order number must appear on all
shipping documents, shipping labels, bills of lading, invoices, correspondence
and any other documents pertaining to the Purchase Order.

 

4.2           Delivery. Supplier shall deliver the Products in the quantities
and on the date(s) specified in any Purchase Orders issued and accepted pursuant
to this Agreement (the “Delivery Date”). Timely delivery of the Products is of
the essence. If Supplier determines that it cannot meet the Buyer’s Delivery
Date within a given month, Supplier shall immediately inform Buyer and shall
make its best efforts to make up for any shortfall in the monthly metric tons of
Product, at Buyer’s option, within the next thirty (30) days or a later date as
per Buyer’s needs. Supplier shall prioritize its resources and manufacturing
capacity at its Facility to ensure that it can fulfill Buyer’s Purchase Orders
accepted by Buyer on a priority basis over any other order. If Supplier fails to
deliver the Products in full on the Delivery Date (the amount of such shortfall
being the “Shortfall”), and the amount of the Shortfall is less than 15% of the
required delivery amount, Supplier shall ensure that the amount of the Shortfall
is delivered in full within sixty (60) days of the original Delivery Date. If
the Shortfall is greater than 15% of the required delivery amount (the amount of
the Shortfall in excess of 15% being the “Excess Shortfall”), Buyer shall, upon
written notice of election to Supplier, either (i) elect to have Supplier
deliver the amount of the Excess Shortfall in full within sixty (60) days of the
original Delivery Date or (ii) (A) purchase an amount of Products equal to or
less than the Excess Shortfall from an alternative source and demand from
Supplier reimbursement for the direct costs and expenses incurred by Buyer in
conducting the covering purchase, including the excess of the price for the
Product paid by Buyer in the covering purchase over the price payable to
Supplier in the unfulfilled Purchase Order for the amount of Products subject to
the covering purchase, and (B) require Supplier deliver the balance of the
Excess Shortfall not subject to a covering purchase pursuant to (A) to Buyer
within sixty (60) days of the original Delivery Date. In the event Buyer elects
the option in clause (ii) with respect to an unfulfilled Purchase Order for
tolled Products, title to the Raw Material relating to the portion of the Excess
Shortfall subject to a covering purchase shall pass to Supplier.

 

 3 

 

 

4.3           Title and Risk of Loss. All shipments of Product shall be f.o.b.
the Supplier’s Facility, at which point the title and risk of loss for such
Product will pass to the Buyer.

 

4.4           Business Interruption and Recovery Plan. Supplier shall develop
and maintain a detailed written business interruption and recovery plan,
including business impact and risk assessment, crisis management, information
technology disaster recovery, and business continuity. Supplier shall update the
plan annually and shall notify Buyer in writing within twenty-four (24) hours of
any activation of the plan. Supplier shall provide a copy of the plan to Buyer
within thirty (30) days of any request.

 

5.             Price and Payment.

 

5.1           Price.

 

(a)          Lead. The price of the Products, other than tolled Products, is
determined as set forth in Sections B.4. and B.5. of Exhibit A-1, subject to the
*** provisions of Section 5.4.

 

(b)          Tolling. The price of the Raw Materials is determined as set forth
in Sections B.1., B.2., B.3. and B.5. of Exhibit A-1, subject to the ***
provisions of Section 5.5.

 

5.2           Payment Terms. All invoices shall be dated either the first day or
the 15th day of the month following the month in which the sale of the Product
occurred. Supplier will send its invoices to Buyer via email by the 4th working
day of the month. Until the third (3rd) anniversary of the Effective Date, Buyer
will pay the invoices within *** days of the receipt of the invoice or the
invoice date, whichever is later (subject to Buyer’s twice-per-month check
runs), in accordance with Buyer’s then current accounts payable policy. After
the third (3rd) anniversary of the Effective Date, Buyer will pay the invoices
within *** days of the receipt of the invoice or the invoice date, whichever is
later, (subject to Buyer’s twice-per-month check runs) in accordance with
Buyer’s then current accounts payable policy. The Parties shall seek to resolve
all disputes regarding invoicing and payment expeditiously and in good faith.
Supplier shall continue performing its obligations under this Agreement
notwithstanding the existence of any such dispute. Any legal action or
arbitration proceeding by Supplier under any Purchase Order must be commenced no
later than one (1) year after the breach or other event giving rise to the
Supplier’s claim occurs, or Supplier becomes aware of the existence (or facts
and circumstances giving rise to the existence) of such claim, whichever occurs
first.

 



 

***Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted text has been
filed separately with the Commission.

 

 4 

 

 

5.3           Currency. All payments under this Agreement shall be made in
United States dollars (US$), unless otherwise agreed to in writing and signed by
the Authorized Representatives of the Parties.

 

5.4           *** Pricing for Products. *** the prices set forth in in Sections
B.4. and B.5. of Exhibit A ***.

 

5.5           *** Pricing for Tolling Services. *** the prices set forth in
Sections B.1., B.2., B.3. and B.5. of Exhibit A-1 ***.

 

5.6           Audit Rights. The Parties shall have the right to conduct an audit
to determine compliance with any provision of this Agreement, upon written
notice to the other Party, the requesting Party can initiate an audit at any
time during the term of this Agreement and for the 12 month period following the
termination or expiration of this Agreement. Upon receipt of the written notice,
the Parties shall mutually agree on the scope of the audit. The audit shall be
conducted by an appropriate independent outside professional auditing firm
(e.g., accountants for financial issues such as *** compliance; environmental
auditors for environmental compliance), paid for by the Party requesting the
audit and selected at the sole discretion of Party requesting the audit. Prior
to the audit, the auditor, Supplier, and Buyer will agree upon a confidentiality
agreement in order to maintain the confidentiality of any Confidential
Information provided to the auditor. At the conclusion of the audit the auditor
shall provide a report setting out the auditor’s determination regarding the
issues that are the scope of the audit, the basis for the Auditor’s
determination, and any assumptions made or conclusions drawn as part of the
audit process. In the case of an audit for compliance with Sections 5.4 and 5.5
(***), the auditor shall also state in the report the amount of any overcharges
or undercharges. As long as notice is provided prior to the expiration or
termination of this Agreement, a Party’s right to an audit, and the obligations
set out in this Section 5.6, shall continue in full force and effect until such
time as the audit is completed, regardless of whether the Term of the Agreement
ends or the Agreement is terminated prior to the completion of the audit.

 

 

***Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted text has been
filed separately with the Commission.

 

 5 

 

 

5.7           Record Retention. Supplier and Buyer shall maintain and preserve,
for the Term of this Agreement and for not less than one (1) year thereafter,
all written and electronic records of all data and information used to calculate
the amount of any invoice for Products provided under this Agreement, all
records demonstrating the prices paid by Buyer, or charged by Supplier, to any
other customers for the same or similar Products and Tolling Services , and any
other records related to Buyer’s and Supplier’s performance under this
Agreement. Each party shall bear the cost of maintaining its records.

 

6.             Warranties.

 

6.1           Supplier’s Warranty. Supplier warrants to Buyer that for a period
of six (6) months from the Delivery Date, all Products will: (a) conform to
applicable Specifications, samples and other requirements specified by Buyer;
and (b) be free and clear of all liens, security interests or other
encumbrances. If Buyer gives Supplier notice of noncompliance under this
Section, Supplier shall, at its own cost and expense, within three (3) business
days replace the defective or nonconforming Products and pay for all related
expenses, including, but not limited to, transportation charges for the return
of the defective or nonconforming products to Supplier and the delivery of
replacement Products to Buyer.

 

6.2           Inspection and Assay of Products. The Buyer has the right to
inspect and assay the Products within ninety (90) days of the Delivery Date.
Buyer, at its sole option, may inspect and assay a retention sample or a sample
of the Products, and Buyer may reject all or any portion of the Products if it
determines the Products are nonconforming, defective, or less than the quantity
required under the applicable Purchase Order and the terms of this Agreement.
The right to inspect and assay the Products does not limit or restrict in any
manner Supplier’s Warranty contained in Section 6.1.

 

(a)          If Buyer rejects any portion of the Products, pursuant to Section
6.3, Buyer has the right, upon written notice to Supplier, to: (i) rescind the
Purchase Order in its entirety; (ii) accept the Products at a reasonably reduced
price; or (iii) reject the Products and require replacement of the rejected
Products. If Buyer requires replacement of the Products, Supplier shall, at its
expense, promptly replace the nonconforming Products and pay for all related
expenses, including, but not limited to, transportation charges for the return
of the defective Products and the delivery of replacement Products.

 

(b)          If Supplier fails to timely deliver replacement Products, Buyer may
replace them with products from a third party and charge Supplier the cost
thereof, and terminate the applicable Purchase Order. Any inspection or other
action by Buyer under this Section shall not reduce or otherwise affect
Supplier’s obligations under this Agreement, and Buyer shall have the right to
conduct further inspections after Supplier has carried out its remedial actions.

 

 6 

 

 

6.3           Recall. Supplier shall be responsible for, and shall indemnify and
hold harmless Buyer against, all costs associated with any recall campaigns,
field service actions or other corrective service actions, whether voluntary,
government mandated, or required by any of Buyer’s customers, that are
attributable to, or partially attributable to, defects in the Products caused by
Supplier prior to the time Customer converts the Product; provided where such
corrective service action is attributable to both Supplier and Customer,
Supplier’s liability shall be proportional to its comparative fault. Supplier’s
liability under this section includes, but is not limited to, all costs
associated with producing replacement batteries, all labor costs incurred by
Buyer or its customer(s) in replacing the batteries, any attorney’s fees, and
any other costs arising from or related to the recall, field service action, or
other corrective service action, including all attorney’s fees or costs arising
from any litigation, arbitration, or other proceeding arising out of or related
to the recall.

 

7.             Term; Termination.

 

7.1           Term. The term of this Agreement commences on the Effective Date
and continues for a period of five (5) years unless it is terminated earlier as
provided in this Agreement (the “Initial Term”). Upon expiration of the Initial
Term this Agreement shall extend each day for another three years unless a party
has previously provided a termination notice, in which case the Agreement will
terminate on the third anniversary of the date of such notice (the “Renewal
Term”). The Initial Term and Renewal Term shall be collectively referred to as
the “Term”.

 

7.2           Mutual Termination Right. At any time after the second (2nd)
anniversary of the Effective Date, either party may terminate this Agreement
upon written notice to the other party, which termination shall be effective on
the third (3rd) anniversary of the date of such written notice.

 

7.3           Buyer’s Right to Terminate for Cause. Buyer may terminate this
Agreement, in whole or in part, for undelivered Products with ten (10) days
prior written notice to Supplier. In addition to any remedies that may be
provided elsewhere in this Agreement, Buyer may terminate this Agreement with
immediate effect upon written notice to the Supplier, either before or after the
acceptance of the Products, if Supplier has materially failed to perform or
comply with any of the terms and conditions of this Agreement, in whole or in
part, where such failure goes uncorrected for ten (10) days following written
notice to Supplier. If Supplier becomes insolvent, files a petition for
bankruptcy or commences or has commenced against it proceedings relating to
bankruptcy, receivership, reorganization or assignment for the benefit of
creditors (collectively, “Bankruptcy”), then Buyer may terminate this Agreement
upon written notice to Supplier. If Buyer terminates this Agreement for any
reason, Supplier’s sole and exclusive remedy is payment for Products received
and accepted by Buyer prior to the termination.

 

 7 

 

 

7.4           Supplier’s Right to Terminate for Cause. Supplier may terminate
this Agreement, in whole or in part, based on any material breach of this
Agreement by Buyer that goes uncorrected for ten (10) days following written
notice to Buyer. Supplier may also terminate this agreement effective upon
delivery of written notice to Buyer in the event of the expiration of
termination of that certain Equipment Supply Agreement of even date herewith
between Buyer and Supplier. If Supplier terminates this Agreement for any
reason, Buyer’s sole and exclusive remedy is the recovery of any Raw Materials
in the possession of Supplier and delivery of any Product paid for by Buyer.

 

7.5           Effect of Termination. At the termination or expiration of this
Agreement:

 

(a)          Buyer has the option but not the obligation to purchase any
remaining Products ordered pursuant to this Agreement at the prices set out in
this Agreement.

 

(b)          At Buyer’s election, Supplier shall (i) complete or return all work
in progress that is the subject of any Purchase Orders placed by Buyer under
this Agreement, and (ii) return any inventory of Raw Materials, packaging, and
the Products in Supplier’s possession.

 

(c)          In the event of termination of the Agreement for cause by Buyer,
Supplier shall, at Buyer’s election, which shall be made in writing to Supplier
at the time of notice of termination is delivered, continue to supply Products
to Buyer under the provisions of this Agreement for up to twelve (12) months,
until such time as Buyer provides thirty (30) days prior notice to Supplier that
Buyer has secured an alternative source.

 

8.             Indemnification; Insurance; Liability.

 

8.1           Indemnification. Supplier shall defend, indemnify and hold
harmless Buyer and Buyer’s parent company, their subsidiaries, affiliates,
successors or assigns and their respective directors, officers, shareholders and
employees, and Buyer’s customers (collectively, “Buyer Indemnitees”) from and
against all third party Claims arising out of or as a result of (i) Supplier’s
negligence or willful misconduct, (ii) Supplier’s breach of any of the terms of
this Agreement and any and all consequences of such breach, or (iii) Supplier’s
failure to comply with any Law, including any Environmental Law. Claims shall
include any and all loss, injury, death, damage, liability, claim, deficiency,
action, judgment, interest, award, penalty, fine, cost or expense (including
reasonable attorney, consultant and professional fees and costs), and the cost
of enforcing any right to indemnification hereunder and the cost of pursuing any
insurance providers (collectively, “Losses”). Supplier shall not be obligated
under this Section 8.1 for any settlement of any claim entered into by a Buyer
Indemnitee without Supplier’s prior written consent.

 

8.2           Buyer Indemnification. Buyer shall defend, indemnify and hold
harmless Supplier and Supplier’s parent company, their subsidiaries, affiliates,
successors or assigns and their respective directors, officers, shareholders and
employees (collectively, “Supplier Indemnitees”) from and against all third
party Claims arising out of or as a result of (i) Buyer’s negligence or willful
misconduct, (ii) Buyer’s breach of any of the terms of this Agreement and any
and all consequences of such breach, or (iii) Buyer’s failure to comply with any
Law, including any Environmental Law. Buyer shall not be obligated under this
section 8.2 for any settlement of any claim entered into by a Supplier
Indemnitee without Buyer’s prior written consent.

 

 8 

 

 

8.3           Insurance. During the Term and for a period of 2 years thereafter,
Supplier shall, at its own expense, maintain and carry insurance in full force
and effect which includes, but is not limited to, commercial general liability
(including Product liability) in a sum no less than Five Million US Dollars
($5,000,000 UDS) with financially sound and reputable insurers. Upon Buyer’s
request, Supplier shall provide Buyer with a certificate of insurance from
Supplier’s insurer evidencing the insurance coverage specified in this
Agreement. The certificate of insurance shall name Buyer as an additional
insured. Supplier shall provide Buyer with thirty (30) days’ advance written
notice in the event of a cancellation or material change in Supplier’s insurance
policy. Except where prohibited by law, Supplier shall require its insurer to
waive all rights of subrogation against Buyer’s insurers and Buyer or the
Indemnitees.

 

8.4           Damages Waiver. EXCEPT FOR DAMAGES ARISING AS A RESULT OF A BREACH
OF CONFIDENTIALITY, INTELLECTUAL PROPERTY INFRINGEMENT OR FRAUD, IN NO EVENT
SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY OR ANY INDEMNITEE FOR ANY
INDIRECT, CONSEQUENTIAL (INCLUDING BUT NOT LIMITED TO LOSS OF BUSINESS, LOSS OF
PROFITS, BUSINESS INTERRUPTION AND THE LIKE), EXEMPLARY, PUNITIVE OR SPECIAL
DAMAGES ARISING FROM OR RELATING TO THIS AGREEMENT, THE CONDUCT OF BUSINESS
UNDER THIS AGREEMENT, OR BREACH OF THIS AGREEMENT OR ANY PURCHASE ORDER,
REGARDLESS OF WHETHER THE CLAIM UNDER WHICH SUCH DAMAGES ARE SOUGHT IS BASED
UPON BREACH OF WARRANTY, BREACH OF CONTRACT, NEGLIGENCE, TORT, STRICT LIABILITY,
STATUTE, REGULATION OR ANY OTHER LEGAL THEORY OR LAW, EVEN IF THE BREACHING
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND EVEN IF A REMEDY
SET FORTH HEREIN IS FOUND TO HAVE FAILED OF ITS ESSENTIAL PURPOSE.

 

8.5           Limitation of Liability. EXCEPT FOR BUYER’S BREACH OF ITS
OBLIGATION TO PAY FOR ANY PRODUCT ACCORDING TO THE TERMS OF THIS AGREEMENT,
DAMAGES ARISING AS A RESULT OF A BUYER’S BREACH OF CONFIDENTIALITY, INTELLECTUAL
PROPERTY INFRINGEMENT, OR FRAUD, BUYER’S TOTAL AGGREGATE LIABILITY RESULTING
FROM ITS PERFORMANCE OR NON-PERFORMANCE UNDER THIS AGREEMENT, OR FROM ANY CLAIM
RELATED IN ANY WAY TO THIS AGREEMENT, SHALL NOT EXCEED THE TOTAL PAYMENTS MADE
BY BUYER TO SUPPLIER FOR PRODUCTS UNDER THIS AGREEMENT IN THE TWELVE (12) MONTHS
PRIOR TO THE EVENT GIVING RISE TO THE CLAIM.

 

9.             Compliance.

 

9.1           Compliance with Laws. Supplier shall comply with all Laws, and
shall hold and comply with all necessary permits, licenses and other
governmental approvals, as applicable or as required to perform each of its
obligations under this Agreement. In this Agreement the term “Law” or “Laws”
shall mean all local, county, state, and federal/national laws, statutes, rules,
ordinances, regulations, bylaws, administrative or judicial orders, and
administrative, or judicial consent decrees, including, without limitation, any
Law enacted, promulgated, adopted, issued, or entered into, including but not
limited, to protect human health and the environment, such as the Resource
Conservation and Recovery Act (“RCRA”), the Clean Air Act, the Clean Water Act,
the Comprehensive Environmental Response, Compensation and Liability Act
(“CERCLA”), the Hazardous Materials Transportation Act, and the Occupational
Safety and Health Act (“OSHA”), (hereinafter, individually and collectively, any
“Environmental Law”) or any equivalent law in the applicable jurisdiction.

 

 9 

 

 

9.2           Environmental Law. Supplier shall promptly provide:

 

(a)          Buyer with documentation to demonstrate Supplier’s compliance with
any applicable Law, including any applicable Environmental Law, if requested by
Buyer.

 

(b)          Buyer and any agent of Buyer, including but not limited to any
environmental consultant hired by Buyer, with reasonable access requested by
Buyer to inspect the operations at Supplier’s plant to assure Supplier’s
compliance with any Environmental Law, if requested by Buyer.

 

(c)          Buyer with any of the following documents received by Supplier,
along with prompt written notice that Supplier has received such document(s):
(i) any notice of violation (a “NOV”) issued to Supplier by any governmental
agency enforcing or administering Environmental Law (a “Governmental
Authority”); (ii) any notice of assessment or potential assessment of a civil or
criminal penalty (a “Penalty”) against Supplier alleging violation of any
Environmental Law; (iii) any notice to Supplier of liability or potential
liability under any Environmental Law, including liability under CERCLA; (iv)
any execution by Supplier of an administrative or judicial consent decree
relating to alleged non-compliance with Environmental Law at Supplier’s plant or
at any other location; or (v) any notice of revocation, or of the intent to
revoke, any permit, license, certification or other documentation held by
Supplier tinder or related to any Environmental Law.

 

(d)          Buyer with copies of any written notice provided by Supplier, or
any of its contractors or subcontractors, to any governmental agency of a
release or threat of release to the environment of any substance regulated by
Environmental Law at Supplier’s plant.

 

(e)          Buyer with evidence that Supplier has satisfied all financial
responsibility or financial assurance requirements imposed upon it by any
Environmental Law, if requested by Buyer.

 

9.3           Ethics. Supplier shall conduct itself and ensure all
subcontractors conduct themselves ethically and implement and uphold Buyer’s
Ethics Policy (see: www.johnsoncontrols.com).

 

 10 

 

 

10.           Confidentiality Obligations.

 

10.1         Obligations of Confidentiality. Each Party (a “Receiving Party”)
hereby acknowledges and agrees that any information or data (including, without
limitation, any technical information, experience or data) regarding the other
Party’s (the “Disclosing Party”) plans, programs, facilities, processes,
products, processes, production requirements, specifications, costs, equipment,
operations, procedures, instructions, strategies, customers, prospective
customers, and forecasts, or any other information or data that is confidential
or proprietary or would reasonably be regarded as confidential or proprietary
under the circumstances (all of which are herein referred to as “Confidential
Information”), of the Disclosing Party shall remain the sole property of the
Disclosing Party. The Parties agree that the terms and conditions of this
Agreement shall be regarded as Confidential Information. The Receiving Party
shall treat the Disclosing Party’s Confidential Information in the same
protective manner that it treats its own confidential information, unless
greater care is required under the circumstances to ensure its confidentiality.
The Receiving Party shall use the Confidential Information only for the purpose
of carrying out this Agreement, and shall not disclose the Confidential
Information to others or permit its employees, officers, directors, affiliates
or agents to use the Confidential Information for any other purpose or to
disclose the Confidential Information to others. This paragraph shall not
prevent the Receiving Party from using or disclosing to others information:

 

(a)          which is known to the Receiving Party at the time it is disclosed
by or obtained from the Disclosing Party; or

 

(b)          which is, or through no fault of the Receiving Party becomes,
lawfully available to the public; or

 

(c)          which lawfully becomes available to the Receiving Party from a
source other than the Disclosing Party; or

 

(d)          which the Receiving Party is required by applicable law, a court
having jurisdiction, or governmental or regulatory authority to disclose
(provided that reasonable prior notice and an opportunity to limit such
disclosure is provided to the Disclosing Party).

 

10.2         Confidentiality Term. A Receiving Party’s confidentiality
obligations set out in Section 10.1 for non-trade secret Confidential
Information shall continue throughout the Term of this Agreement, and for a
period of five (5) years thereafter. A Receiving Party’s confidentiality
obligations set out in Section 10.1 for Confidential Information that is also a
trade secret shall continue for so long as the information remains a trade
secret.

 

10.3         Disclosure to Affiliates. A Receiving Party may only disclose
confidential information to Affiliates on a need to know basis.

 

10.4         Return of Materials; Controlled Access. Upon termination of this
Agreement, if requested, the Receiving Party shall deliver to the Disclosing
Party all of the Disclosing Party’s Confidential Information, including all
copies (whether electronic, paper or otherwise), and all other Confidential
Information which is under the control of the Receiving Party, its
representatives or affiliates. The Receiving Party shall restrict access to the
Disclosing Party’s Confidential Information to only those employees, officers,
directors, agents and affiliates who are absolutely necessary for the
performance of the Receiving Party’s duties under this Agreement. The Receiving
Party shall be responsible for any breach of this Section 10 by its employees,
officers, directors, agents and affiliates.

 

10.5         Publicity Not Authorized. Neither Party will issue any press
release, advertising, publicity or other public statement that refers to the
relationship of the Parties or in any way refers to the terms of this Agreement,
without the prior written approval of the other Party. This Section 10.5 shall
not be interpreted to prohibit disclosures required by applicable law or ordered
by a court of competent jurisdiction.

 

 11 

 

 

11.           General Terms and Conditions.

 

11.1         Notices. Each Party shall designate an authorized representative
for receipt of any notice or requests provided for or permitted under this
Agreement (“Authorized Representative”). Any notice or request provided for or
permitted under this Agreement shall be in writing and shall be delivered in
person or by facsimile, registered or certified mail return receipt requested,
express delivery service or other nationally recognized overnight delivery
service to the Authorized Representative of the other Party. Notice shall be
considered given when received by the Authorized Representative at the address
designated below. Either Party, by notice to the other, may change its
Authorized Representative and/or address for receiving such notices.

 

To Buyer:  

Johnson Controls Battery Group, Inc.

5757 N. Green Bay Avenue

Milwaukee, WI 53209

***

    With a copy to:
(for informational
purposes only)

Johnson Controls Battery Group, Inc.

5757 N. Green Bay Avenue

Milwaukee, WI 53209

***

    To Supplier:

Aqua Metals, Inc.

1010 Atlantic Avenue

Alameda, California 94501

***

    With a copy to:

Greenberg Traurig, LLP

3161 Michelson Drive, Suite 1000

Irvine, California 92612

***

 



 



***Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted text has been
filed separately with the Commission.

 

 12 

 

 

11.2         Force Majeure. Neither Party shall be liable to the other for any
delay or failure in performing its obligations under this Agreement to the
extent that the delay or failure is caused by an event or circumstance beyond
the reasonable control of that Party, without such Party’s fault or negligence,
and which by its nature could not have been foreseen by such Party or, if it
could have been foreseen, was unavoidable (“Force Majeure Event”). Force Majeure
Events include, but are not limited to, acts of God or the public enemy,
government restrictions, floods, fire, earthquakes, explosion, epidemic, war,
invasion, hostilities, terrorist acts, riots, embargoes or industrial
disturbances. Supplier’s economic hardship, changes in market conditions, and
strikes or other labor disputes are not considered Force Majeure Events. If a
Force Majeure Event occurs, the affected Party may suspend performance under
this Agreement by providing prompt written notice to the other Party. Supplier
shall use commercially reasonable best efforts to end the failure or delay of
its performance, ensure that the effects of any Force Majeure Event are
minimized and resume performance under this Agreement as quickly as possible.
Buyer is entitled to obtain Products from an alternative source during the
period of the Force Majeure Event. Supplier shall be responsible for any
additional costs incurred by Buyer for securing supply from an alternative
source. Supplier shall allocate any reduction in the supply of Products as a
result of a Force Majeure Event proportionally across all of its customers.

 

11.3         Governing Law. The rights and obligations of the Parties to this
Agreement and the validity, construction, interpretation and performance of this
Agreement and any claims arising under or related to this Agreement, whether in
contract or tort, shall be governed by, construed and enforced in accordance
with the laws of Delaware without regard to the provisions thereof concerning
conflict of laws. The United Nations Convention on Contracts for the
International Sales of Goods is expressly excluded from application to this
Agreement in any way.

 

11.4         Dispute Resolution.

 

(a)          The Parties may, but are not obligated to attempt to resolve any
dispute informally as follows:

 

(i)          Either Party may initiate the informal dispute resolution process
by giving written notice of a dispute (“Dispute Notice”) to the other Party. The
other Party shall have five (5) business days to respond. The Dispute Notice and
the response shall each include: (1) a statement of the Party’s position and a
summary of arguments supporting that position, and (2) the name and title of the
designated representative who will represent that Party in attempting to resolve
the dispute.

 

(ii)         Within ten (10) business days of delivery of the Dispute Notice,
the Parties’ designated representatives will meet (and will continue to meet as
often as the Parties choose) to gather and furnish to one another the
information necessary and appropriate to resolve the dispute. The designated
representatives will discuss the problem and attempt to resolve the dispute
without any additional formal proceeding.

 

(iii)        If, within twenty (20) business days of the delivery of the Dispute
Notice, the designated representatives are unable to resolve the dispute, either
Party may escalate the dispute to the appropriate senior manager(s) within their
organization. The senior managers of each Party will then meet (and continue to
meet as often as the Parties choose) to attempt in good faith to resolve the
dispute.

 

(iv)        All negotiations pursuant to this Section will be confidential and
will be treated as compromise and settlement negotiations for purposes of the
applicable rules of evidence.

 

 13 

 

 

(v)         Either Party may end an informal dispute resolution process at any
time and for any reason.

 

(b)          If the informal dispute resolution above is not initiated or, if
initiated, does not resolve the dispute, either Party may pursue its rights in
litigation. In all such cases the Parties agree and consent to the exclusive
jurisdiction of the State of Delaware. The losing Party shall be responsible for
all costs and expenses of the prevailing Party, including all attorneys’ fees,
incurred in litigation arising under this Agreement. If the court awards a
temporary restraining order, preliminary injunction, or other interim equitable
relief to either Party, the Party receiving such relief shall not be required to
post a bond (if permitted by law).

 

(c)          The Parties agree that they shall not raise, and hereby waive, any
defenses based upon venue, inconvenience of forum or lack of personal
jurisdiction in any action or suit brought in accordance with Section 11.4(b).

 

11.5         Cumulative Remedies. Buyers rights and remedies under this
Agreement are cumulative and are in addition to any other rights and remedies
available at law, equity or otherwise. Supplier’s rights and remedies under this
Agreement are subject to all limitations set out in this Agreement.

 

11.6         No Waiver. The failure to enforce at any time any of the provisions
of this Agreement or to require at any time performance by any Party of any of
the provisions hereof shall in no way be construed to be a waiver of such
provisions or to affect the validity of this Agreement, or any part hereof, or
the right of any Party thereafter to enforce each and every such provision in
accordance with the terms of this Agreement.

 

11.7         Assignment & Subcontracts. This Agreement and all of the terms and
provisions hereof shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and permitted assigns. Neither Party may
assign or subcontract this Agreement, nor any of its rights, interests or
obligations hereunder, without the prior written consent of the other Party.
However, either Party may, without the consent of the other Party , assign all
of its rights hereunder to any of its parent, wholly-owned subsidiary or other
direct or indirect wholly-owned subsidiary of its parent late.

 

11.8         Independent Contractors. The Parties acknowledge, agree and declare
that they are each independent contractors with respect to the other. Nothing
contained in this Agreement creates a partnership, joint venture or agency
relationship between the Parties. All persons employed by a Party are employees
only of that Party and not of the other Party, and the employing Party shall
bear all costs and obligations related to the person’s employment.

 

11.9         Third Party Beneficiaries. The provisions of this Agreement are for
the sole benefit of the Parties and their successors and permitted assigns, and
they shall not be construed as conferring any rights in any other persons.

 

11.10         Headings. The Section headings included throughout this Agreement
are for convenience only and are not intended to affect the meaning or
interpretation of this Agreement.

 

 14 

 

 

11.11         Acceptance and Signatures in Counterparts. This Agreement shall
not be effective unless and until it is signed by all Parties, and cannot be
accepted by any other means. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which taken
together shall be deemed to constitute one and the same instrument. An executed
signature page of this Agreement delivered by facsimile or email transmission
shall be as effective as an original executed signature page.

 

11.12         Construction. This Agreement has been negotiated and drafted by
both Parties, and neither Party shall be considered the drafter or primary
drafter of this Agreement. Notwithstanding any rule of construction to the
contrary, the Parties agree that this Agreement shall not be interpreted against
either Party on the basis that such Party was the drafter or primary drafter of
the Agreement.

 

11.13         Amendment. Except as otherwise provided herein, this Agreement,
and the Exhibits attached hereto, may be varied or amended only by the written
and signed agreement of the Parties through their Authorized Representatives,
specifically referring to this Agreement. No purchase order, bill of sale,
packaging slip or other form, whether or not purporting to supersede the terms
of this Agreement, shall function to amend or supplement the terms of this
Agreement.

 

11.14         Complete Agreement. This Agreement, together with the Exhibits
hereto, and any other documents expressly incorporated by reference herein,
constitutes the complete and exclusive statement of the terms of the Agreement
between the Parties with respect to the sale of the Products for the Term. No
statement or agreements, oral or written, made prior to or at the signing hereof
shall vary or modify the written terms hereof, and neither Party shall claim any
modification or rescission from any provision hereof unless such modification or
rescission is in writing and signed by the Authorized Representative of the
other Party. The Parties expressly agree that the terms and conditions set out
in any Purchase Order, Purchase Order acceptance, or any other document related
to Buyer’s purchase of Products, whether issued before or after the Effective
Date of this Agreement, are not binding on the Parties and are not valid or
enforceable against either Party to this Agreement, unless specifically
incorporated by reference herein.

 

11.15         Severability. If any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect, then to the fullest extent
permitted by applicable law such provision will be severed and shall not be
considered part of this Agreement. All other provisions of this Agreement shall
remain in full force and effect. However, in the event such provision is
considered an essential element of this Agreement, the Parties shall promptly
negotiate a valid and enforceable replacement for the provision that is
consistent with applicable law and achieves, as nearly as possible, the original
intention of the Parties. To the fullest extent permitted by applicable law, the
Parties waive any provision of law that would render any provision of this
Agreement invalid, illegal or unenforceable in any respect.

 

11.16         Survival. The obligations under this Agreement that by their
nature are intended to continue beyond the termination of this Agreement shall
survive any such termination. The representations and warranties set forth
herein shall survive the execution hereof.

 

[SIGNATURE PAGE FOLLOWS]

 

 15 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.

 

  AQUA METALS, INC.         By: /s/ Dr. Stephen R. Clarke   Name: Dr. Stephen R.
Clarke   Title: Chairman and CEO         JOHNSON CONTROLS BATTERY GROUP, INC.  
      By: /s/ Brian Steif   Name:

Brian Steif, 

  Title: EVP and Chief Financial Officer

 

 

 

 

EXHIBIT A

 

TOLLING SERVICES AND PRODUCT PURCHASES

 

Buyer shall supply certain Raw Materials to supplier and Supplier shall process
the Raw Materials into lead, lead alloys and poly chips through its Tolling
Services. Buyer shall purchase Products from Supplier which may result from the
Tolling Services of Buyer’s Raw Materials or through the tolling services of
other raw materials Supplier processes at its Facility. All Products shall meet
the Specifications identified in Exhibit C. The Tolling Services and Products
purchased by Buyer may vary from Region to Region.

 

Exhibit A-1 identifies and details the Tolling Services and Product purchases in
the Region of North America Region (NAFTA countries as of the Effective Date).

 

Exhibit A-2 identities and details the Tolling Services and Product purchases in
the Region of Europe (European Union countries as of the Effective Date),

 

Exhibit A-3 identifies and details the Tolling Services and Product purchases in
the Region of China.

 

 Exhibit A-1 

 

 

EXHIBIT A-1

 

NORTH AMERICA TOLLING SERVICES AND PRODUCT PURCHASES

 

A.North America Products. Buyer shall purchase the following Products from
Supplier, each of which must be manufactured to the required Specifications:

 

Product   Specifications   Exhibit ***   ***   C-1 ***   ***   C-2 ***   ***  
C-3 ***   ***   C-4 ***   ***   C-5

 

B.Product Price.

 

1)Tolling Fee - Cores. For Corroding or soft lead Battery Grade Product
purchased by Buyer from Raw Materials that are cores, the price shall be ***,
subject to the *** provisions of Section 5.5 of the Agreement.

 

2)Tolling Fee - Plant Scrap. For Corroding or soft lead Battery Grade Product
purchased by Buyer from Raw Materials other than cores, the price set shall be
***, subject to the *** provisions of Section 5.5 of the Agreement.

 

3)Poly Chips from Tolling Services. Poly Chips from the Tolling Services shall
be returned at *** per MT of lead. Buyer may also purchase additional Poly Chips
at a mutually agreed upon price.

 

4)Products from non-Tolling Services. The price paid by Buyer per metric ton of
Corroding or soft lead Battery Grade Product shall be *** or equivalent price
for lead. For example, ***.

 

5)Lead Alloys from Tolling Services or non-Tolling Services. To the extent any
of the Product, whether from Tolling Services or otherwise, is in alloyed form
(e.g., lead containing antimony, calcium, selenium, tin, etc.), the following
additional fees shall apply:

 

a)***;

b)***;

c)***;

d)***;

e)***

 



 



***Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted text has been
filed separately with the Commission.

 

 Exhibit A-1-1 

 

 

C.           Volume.

 

1.Lead. Unless Buyer timely elects not to purchase some or all of the Covered
Lead as set forth, below, Buyer will purchase and Supplier will sell 100% of all
Covered Lead (as defined below) from Supplier’s Facility that Supplier produces
above the tolling output from the Raw Materials as set forth in this Agreement.
The term “Covered Lead” means all lead produced by Supplier for “automotive+
applications”, and excluding industrial storage and forklift battery
applications. The term “automotive+ applications” means all battery applications
for the automotive or vehicular transportation industry, to include cars,
trucks, buses, marine, golf carts, etc., subject to the above-referenced
exclusions. If for any reason Buyer does not purchase the Covered Lead, Supplier
shall be free to sell that Covered Lead on the open market. Buyer must notify
Supplier of its intent not to purchase the full amount of the Covered Lead at
least 6 months in advance of the scheduled production date in order to allow
Supplier adequate time to find an alternate outlet for the lead sales. If Buyer
does not purchase the Covered Lead it is obligated to purchase, and Seller has
to find an alternative buyer for the Covered Lead, then Buyer shall pay for the
difference in the sale price of that Covered Lead and Buyer’s price if the sale
price was lower than Buyer’s price. All of Buyer’s obligations to purchase
Covered Lead are contingent on the lead meeting quality and specifications set
forth in Exhibit C.

 

2.Annual Raw Materials Tolling. Buyer will supply Supplier with Raw Materials to
support the equivalent minimum of *** metric tons of lead purchases annually
pursuant to the Tolling Services and Supplier shall prioritize its resources and
manufacturing capacity at its Facility to ensure that it provides Tolling
Services to Buyer for the minimum *** metric tons of lead purchases annually on
a priority basis over Tolling Services for any other raw materials it receives.
Supplier shall have no obligation to process under its Tolling Services excess
of Raw Materials to support the equivalent minimum of *** metric tons of lead
purchases annually except as Supplier may agree to increases in such amount as
provided below. The parties shall confer and take commercially reasonable
efforts to mutually agree on or before September 30 of each year during the Term
to finalize incremental annual and monthly increases in Raw Materials volumes
for the following year (i.e., above *** metric tons of lead purchases annually).
All volume commitments relating to the supply of Raw Materials are contingent on
the lead meeting quality and specifications required by Buyer and set forth in
Exhibit C.

 

 

***Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted text has been
filed separately with the Commission.

 

 Exhibit A-1-2 

 

 

3.Monthly Raw Materials Supply to Seller from Buyer. Buyer will send to Supplier
for Tolling Services 1/12 of the annual tonnage initially set at *** MT of Lead
+1- 15% monthly during the term of the Agreement and Supplier will provide
Tolling Services to said amounts.

 

[SIGNATURE PAGE FOLLOWS]

 



 



***Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted text has been
filed separately with the Commission.

 

 Exhibit A-1-3 

 

 

IN WITNESS WHEREOF, the Parties have executed this Exhibit A-1 as of this 7th
day of February 2017.

 

  AQUA METALS, INC.       By:     Name: Dr. Stephen R. Clarke   Title: Chairman
and CEO         JOHNSON CONTROLS BATTERY GROUP, INC.       By:     Name:    
Title:  

 

 Exhibit A-1-4 

 

 

Exhibit A-2

 

EUROPE TOLLING SERVICES AND PRODUCT PURCHASES

 

Reserved — to be completed by mutual agreement of the Parties at a later date.

 

IN WITNESS WHEREOF, the Parties have executed this Exhibit A-2 as of [Date].

 

  AQUA METALS, INC.         By:     Name:     Title:           [JCI Affiliate]  
      By:     Name:     Title:  

 

 Exhibit A-2-1 

 

 

Exhibit A-3

 

CHINA TOLLING SERVICES AND PRODUCT PURCHASES

 

Reserved — to be completed by mutual agreement of the Parties at a later date.

 

IN WITNESS WHEREOF, the Parties have executed this Exhibit A-3 as of [Date].

 

  AQUA METALS, INC.         By:    

Name: 

   

Title: 

          [JCI Affiliate]         By:     Name:     Title:  

 

 Exhibit A-3-1 

 

 

EXHIBIT B

 

BUYER’S MATERIALS

 

1.          Raw Materials. On a consignment basis, Buyer will deliver to
Supplier those certain raw materials listed and further described on Schedule B1
necessary for the production of tolled Products (the “Raw Materials”). If Buyer
is unable to deliver the Raw Materials necessary for Supplier to produce tolled
Products under this Agreement, Supplier shall continue to supply Products to
Buyer, and Buyer shall replenish Supplier’s stock of Raw Materials within thirty
(30) days.

 

2.          Recovery and Assay. The Parties agree that the returnable quantity
of tolled Products to Buyer from Raw Materials through the Tolling Services of
Supplier shall be at the agreed upon assay as per SCHEDULE B1.

 

3.          Title. Title to Raw Materials, work in progress, and tolled Products
shall remain in Buyer. Supplier acknowledges Buyer’s title to the Raw Materials,
work in process, tolled Products and poly chips. Supplier agrees to protect Raw
Materials, work in process, tolled Product and poly chips and keep them free
from pledge, hypothecation, assignment or transfer to third parties without
Buyer’s written consent. Supplier will not take any action which will subject
the Raw Materials, work in process or tolled Products to a claim of a third
party. Supplier hereby grants Buyer a security interest in the Raw Materials. If
requested by Buyer, Supplier agrees to execute a Security Agreement in a form
acceptable to Buyer.

 

4.          Risk of Loss. Supplier assumes full responsibility and risk for any
loss or damage to the Raw Materials, work in progress and tolled Products while
the same are in the possession of Supplier. Supplier agrees that Raw Materials
delivered to Supplier’s Facility will be used solely and exclusively for the
purpose of Buyer’s tolled Products and will not be used for any other purpose or
customers of Supplier. if Raw Materials are used by Supplier for purposes other
than supplying tolled Products to Buyer, without Buyer’s prior written
authorization, or Raw Materials are lost or destroyed prior to processing,
Supplier will replace such Raw Materials or reimburse Buyer for the full value
of the lead in the Raw Materials (“Value”) based upon the prior month’s Metal
Bulletin (“MB”) or equivalent price for lead plus the high range of the monthly
premium published by Metals Bulletin for the region or Buyer’s actual cost of
purchase an equivalent amount of Product, whichever is greater.

 

5.          Inventory and Records. Supplier shall weigh, issue a receipt to
Buyer for, and physically segregate all Raw Materials, work in process and
tolled Products from all other products stored at Supplier’s premises. Supplier
shall further keep account and records of the quantities and inventories of
tolled Products, work in process and Raw Materials on hand. Supplier shall
furnish Buyer with weekly inventory statements (in a mutually agreed format)
which shall include a count of all Products on hand and an account of the tolled
Products produced and shipped since the immediately preceding report. Supplier
shall also answer normal requests from Buyer relating to inventory and
manufacturing schedules. Subject to Buyer’s right to audit in this Agreement,
Supplier will maintain adequate books and records thereof, including any records
which may be required under the local, state and federal rules, statutes, laws,
ordinances and regulations.

 

 Exhibit B-1 

 

 

6.             Delivery. Unless otherwise agreed to by Buyer and Supplier in
writing, delivery of Raw Materials to the Supplier’s Facility shall be made
during the same four (4) hour window, between 7:00 am and 7:00 pm, local time,
Monday through Friday and excluding all federal holidays (each such day, a
“Business Day”). If Buyer completes a delivery on a day other than a Business
Day or outside the stated four (4) hour window pursuant to an agreement between
Buyer and Supplier, in addition to the applicable purchase price, Buyer shall
incur and pay all additional and incremental costs incurred by Supplier
associated with such delivery, which costs shall be included in the relevant
invoice. All shipments of Raw Material shall be f.o.b. the Supplier’s Facility,
at which point the risk of loss for such Raw Materials will pass to the Supplier
Upon delivery to Supplier’s Facility, Supplier shall use its commercially
reasonable best efforts to promptly unload the Raw Materials. In the event
Supplier delays the unloading beyond two (2) hours, Buyer will charge Supplier
any late fee that is charged by the freight carrier. Empty trailers/containers
should be used for the delivery of tolled Products. Supplier shall also return
all pallets used to deliver Raw Materials when shipping tolled Products to
Buyer. Supplier shall pay the cost of replacing any pallets that it fails to
return, and any pallets returned in a damaged or otherwise unusable condition.

 

7.             No Transfer Off-Site. Supplier agrees that none of the Raw
Materials, including the metal and metalloid content, poly scrap, indigenous
material, in process material and finished Products and poly chips delivered by
or for Buyer to Supplier’s Facility will be transferred to any location outside
of Supplier’s Facility to a third-party or otherwise for any treatment, storage,
disposal, processing or for any other reason without Buyer’s prior written
consent. If any Raw Materials, including its metal and metalloid content, poly
scrap, indigenous material, in process material and tolled Product and poly
chips, or if any wastes generated from the use, management or storage of Raw
Materials, are transferred outside Supplier’s plant in violation of this
Agreement, Supplier shall indemnify and defend Buyer from and against any and
all claims arising against Buyer and/or any Indemnitees, as set forth in Section
8.1 of the Agreement.

 

8.             Management of Raw Materials and Wastes.

 

(a)          Supplier shall carefully manage all Raw Materials while in
Supplier’s possession, including all wastes resulting from the use, management
or storage of Raw materials, in a manner that prevents the release of any Raw
Materials to the environment. In the event of any such release of Raw Materials
in Supplier’s possession into the environment, Supplier shall be solely
responsible for immediately responding to such release, providing any
notifications required to governmental agencies, and conducting such remedial
actions as are necessary to eliminate the impacts of such release on the
environment. Supplier shall provide prompt notice to Buyer of any release
incident that requires notification to a governmental agency. If any such
release of Raw Materials occurs, Supplier shall indemnify and defend Buyer from
and against any and all claims arising therefrom against Buyer and/or any
Indemnitees, as set forth in Section 8.1 of the Agreement.

 

(b)          Supplier shall minimize the generation of any wastes arising from
the use, management or storage of Raw Materials. No wastes generated from the
use, management or storage of Raw Materials will be transferred to any location
outside of Supplier’s Facility to a third-party or otherwise for any treatment,
storage, disposal, processing or for any other reason without Buyer’s prior
written consent. If any wastes generated from the use, management or storage of
Raw Materials are transferred outside Supplier’s plant in violation of this
Agreement, Supplier shall indemnify and defend Buyer from and against any and
all claims arising therefrom against Buyer and/or any Indemnitees, as set forth
in Section 8.1 of the Agreement.

 

 Exhibit B-2 

 

 

9.             Effect of Termination. Upon the expiration or termination of this
Agreement for any reason, at Buyer’s election:

 

(a)          Supplier shall process the remaining Raw Materials in its inventory
and ship in the form of tolled Product at the price set out in Exhibit A, or

 

(b)          If Supplier is unable to process the Raw Materials remaining in its
inventory on account of Buyer due to Bankruptcy, a Force Majeure Event or any
other reason, Supplier will make arrangements to properly package all remaining
Buyer Raw Materials inventory and allow Buyer to pick up such inventory from
Supplier, or

 

(c)          To the extent that Supplier is unable to return or process the Raw
Materials remaining in its inventory, Supplier shall reimburse Buyer for the
full value of the Raw Materials based on LME Settlement for the month plus any
premium that Buyer paid to obtain the Raw Materials.

 

 Exhibit B-3 

 

 

SCHEDULE B1

 

Raw Materials/Recovery and Assay

 

RAW MATERIALS AND RECOVERY:

 

Lead Bearing Material   Yield Cores     1)     Automotive Cores wet   ***
2)     Industrial Cores wet   *** 3)     Dry Automotive Batteries with Covers  
*** 4)     Dry Automotive Batteries without Covers   *** Plants Scrap   ***
1)     Casting Dross - Calcium   *** 2)     Casting Dross - W45 — ASTP   ***
3)     Casting Dross - Pure Lead   *** 4)     Casting Dross - Mixed Alloy   ***
5)     Casting Dross - GU3   *** 6)     Lead Oxide   *** 7)     Paste Scrap  
*** 8)     Grids   *** 9)     Plates   *** 10)   Dust (Baghouse & Radco)   ***
11)   Bushings   *** 12)   Jumper Cables   ***

 

BUYER’S PALLETS: Supplier agrees to return all the pallets on which Raw Material
was shipped by the Buyer to Buyer’s designated carrier or authorized recycler.
Supplier shall make best efforts to minimize any damage to the pallets at its
Facility.

 



 



***Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted text has been
filed separately with the Commission.

 

 Exhibit B1-1 

 

 



EXHIBIT C

 

PRODUCT SPECIFICATIONS

 

Product   Specifications   Exhibit ***  

JCBGI MATERIAL SPECIFICATION

***

  C-1 ***  

JCBGI MATERIAL SPECIFICATION

***

  C-2 ***  

JCBGI MATERIAL SPECIFICATION

***

  C-3 ***  

JCI MATERIAL SPECIFICATION

***

  C-4 ***  

JCI MATERIAL SPECIFICATION

***

  C-5

 



 



***Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted text has been
filed separately with the Commission.

 

 Exhibit C-1 

 

 

JCBGI MATERIAL SPECIFICATION
***

 

Date approved: ***
Date superseded: New

 

1.Material
***

 

2.Definition
Johnson Controls Battery Group Inc. (JCBGI) includes all affiliated entities,

 

3.Responsibility
The responsibility of maintaining and updating the material specifications is
JCBGI which is headquartered in Milwaukee, Wisconsin, Glendale facility, USA.

 

4.Application or Use
***

 

5.Specification Limits
Note: This symbol (◑) or (◊) or (□) on this Material Specification or applicable
drawing denote a characteristic that must be on the Control Plan and capability
data available for review by the XI Supplier Quality.

 

5.1Chemical composition (% by weight)

 

5.1.1Approved Supplier Lot Certification.

 

Element   Max. % Wt.   Max. ppm ***   ***   *** ***   ***   *** ***   ***   ***
***   ***   *** ***   ***   *** ***   ***   *** ***   ***   *** ***   ***   ***
***   ***   *** ***   ***   *** ***   ***   *** ***   ***   *** ***   ***   ***

 



 



***Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted text has been
filed separately with the Commission.

 

 1 

 

 

5.1.2To qualify the materials must meet the following material requirements for
chemical composition, plus 5.1.1 elements

 

Element   Max. % Wt.   Max. ppm ***   ***   *** ***   ***   *** ***   ***   ***
***   ***   *** ***   ***   *** ***   ***   *** ***   ***   ***

 

6.Supplier Responsibilities

 

6.1Quality Requirements

 

6.1.1Certificate of Analysis (COA) - Each shipment shall include a COA all of
the elements listed in section 5.1.1. Actual test values must be in compliance
with the stated specification limits. A copy of each COA shall be emailed to:
ps-supplier-quality@jci.com

 

6.2New Supplier/Process Qualification

 

6.2.1All new suppliers or new processes to be introduced by existing suppliers
must be qualified before any material can be shipped to a manufacturing plant
for use in production product. Such qualification must be approved by the
applicable JCBGI change approval authority.

 

6.3Sample Submission

 

6.3.1In order to verify the lead manufacturers continuing compliance as an
approved vendor, it is the responsibility of the Supplier to:

 

6.3.1.1Select a random sample representing one lot from each month’s production
for JCBGI. Submit this sample monthly to: JCBGI ASS Lab, Ave. Eugenio Garza Sada
3431 Sur, Col Arrollo Seco, Monerrey, N.L. Mex 64740.

 

6.3.1.1.1This sample should be identified as “Monthly Sample” indicating date of
production, lot number and supplier’s contact information. The analysis of this
sample shall be per table 5.1.1 and 5.1.2.

 



 



***Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted text has been
filed separately with the Commission.

 

 2 

 

 

6.3.2For vendors outside the Americas, it is acceptable to submit this monthly
sample to a regional / local JCI approved laboratory. The results shall be kept
in a log file and submitted to JCBGI: ps-supplier-quality@jci.com

 

6.4Retention Samples

 

6.4.1The supplier must maintain a test sample representing each lot of lead
produced for JCBGI for a period of three months.

 

7.Shipping Instructions

 

7.1Shipping to meet International Transportation Guidelines, Customs and
Regulations.

 

7.1.1Strapping method. The ingots are stacked in a pile/bundle/pig and tied
together with belts (plastic if possible), on both sides of the bundle.

 

7.1.2All shipments must be secured to prevent damage during transportation as
applicable per local requirements.

 

7.2Material Identification

 

7.2.1Each block or bundle will be identified with the supplier’s lot number.

 

7.2.2Each block or bundle will be painted with a clearly visible “PINK” stripe,
or a “PINK” identification marking, unless approved in writing by JCBGI.

 

7.3General Requirements

 

7.3.1Lead processability and cleanliness will be a factor in the final
determination of material acceptance. Special storage conditions could be
required to meet with this condition In vendor locations with severe/extreme
weather or contamination can occur.

 

8.Document Change Summary

 

Revision Date   Section   Change Order   Description ***   ***   ***   ***

 



 



***Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted text has been
filed separately with the Commission.

 

 3 

 

  

*PROPRIETARY AND CONFIDENTIAL*

 

PROPERTY OF JCBGI

 

Printed documents are controlled copies that are valid for date printed at
bottom of each page.

 

Copyright © 2003 Johnson Controls Inc.

 

 4 

 

 

JCBGI MATERIAL SPECIFICATION
***

 

Date effective: ***
Date approved: ***
Date superseded: ***

 

1.Material
***

 

2.Definition
Johnson Controls Battery Group Inc. (JCBGI) includes all affiliated entities.

 

3.Responsibility
The responsibility of maintaining and updating the material specifications is
JCBGI which is headquartered in Milwaukee Wisconsin, Glendale facility, USA.

 

4.Application or Use
***

 

5.Specification Limits
Note: This symbol (K) or (◑) or (◊) on this Material Specification denotes a
characteristic that must be on the Control Plan and capability reported to SQM
on a quarterly basis.

 

5.1Chemical composition (% by weight)

 

5.1.1Approved Supplier Lot Certification. Supplier must target specified nominal
values as demonstrated by statistics.

 

Element (K)   % Spec. Limits (ppm) ***   *** ***   *** ***   *** ***   *** ***  
*** ***   *** ***   *** ***   ***

 



 



***Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted text has been
filed separately with the Commission.

 

 1 

 

 

5.1.2To qualify the materials must meet the following material requirements for
chemical composition

 

Element   Of Spec. Limits (ppm) ***   *** ***   *** ***   *** ***   *** ***  
*** ***   *** ***   *** ***   *** ***   *** ***   *** ***   *** ***   *** ***  
*** ***   *** ***   *** ***   *** ***   *** ***   ***

 

6.Supplier Responsibilities

 

6.1Sample Submission

 

6.1.1The Battery Supplier Quality group will request a test sample quarterly to
verify the Supplier’s continuing compliance as an approved supplier. To support
this re-qualification procedure the Supplier must maintain a test sample of
approximately 600 grams representing each lot of lead produced for JCBGI for a
period of three months. Specific instructions on how and when to submit the
samples will be provided with the sample request. No routine submission of
samples is required unless specifically requested by Johnson Controls, Inc.,
Purchasing or Quality.

 



 



***Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted text has been
filed separately with the Commission.

 

 2 

 

 

6.2Quality Requirements

 

6.2.1Quality Assurance of all material delivered to JCBGI is the responsibility
of the supplier. The supplier must have a quality control program adapted to
their manufacturing process and capable of ensuring that delivered materials
consistently meet the specification requirements of JCBGI. The approach taken in
the program shall follow the guidelines contained in the JCBGI Quality Operating
Procedure, QOP-06-01.

 

6.2.2Delivery - Suppliers shall meet 100% on-time delivery performance. The
standard shall be based upon mutually agreed upon delivery established by the
supplier and JCBGI.

 

6.2.3Nonconforming materials - The supplier must immediately advise Johnson
Controls Purchasing Department in the event of a non-conformance condition.
Action may be taken by Johnson Controls Purchasing Department to authorize
shipment under a temporary written deviation. Failure to obtain an approved
written deviation of nonconforming material shipped to a Johnson Controls
facility shall result in the supplier being removed from the Approved Supplier
List.

 

6.2.4Certificate of Compliance - The supplier shall submit a Product
Certification of Compliance with each shipment. The certificate may be sent
directly to the Quality Manager of the receiving Johnson Controls plant or
enclosed with shipment. It shall state the material shipped is in compliance
with the material specification and shall be signed by the responsible supplier
representative. It shall include actual test data as applicable.

 

6.3Material Characteristics or Formulation Changes

 

6.3.1Any formulation or process change that changes the operating or functional
characteristics of the suppliers product must be preceded by written
notification to JCBGI-SLI, Purchasing. This notification must be made at least
60 days, and preferably 90 days in advance of the proposed shipping date. Any
exceptions to notification dates must be approved by JCBGI. Notification must be
accompanied by a representative sample(s) for testing and analysis. Approval to
run rests on test results. Failure of supplier to comply with the above
procedure may result in either temporary or permanent removal from the Approved
Supplier List.

 

6.3.2Product Verification - JCBGI retains the right to verify purchased product
at the Supplier’s facility to ensure specification compliance.

 

Customers of Johnson Controls may verify purchased product at the Supplier’s
facility to ensure that purchased product Is manufactured to specification.

 

In addition, any attributes of the material not specifically covered in this
specification that shall render It nonfunctional in Johnson Controls Battery
Groups’ processing will be cause for rejection. The ultimate disposition of the
material in question will be processed per Johnson Controls Battery Groups’
existing SNR procedure.

 

6.3.3The supplier shall maintain an up to date copy of a Material Safety Data
Sheet (MSDS sheet) for the materials that are supplied under this JCI material
specification.

 

 3 

 

 

6.3.4The supplier should be capable of showing evidence of continuing control
through the use of recognized statistical process control techniques and submit
evidence to JCBGI Quality Assurance on a quarterly basis.

 

6.4New Supplier/Process Qualification

 

6.4.1All new suppliers or new processes to be introduced by existing suppliers
must be qualified before any material can be shipped to a manufacturing plant
for use in production product. Such qualification must be covered by a
Specification Change Order (SCO) with the approval of Manufacturing, Engineering
and Quality Assurance.

 

7.Shipping Instructions

 

7.1Shipping to meet International Transportation Guidelines, Customs and
Regulations.

 

7.1.1Strapping method. The Ingots are stacked in a pile/bundle/pig and tied
together with plastic belts (if possible), on both sides of the bundle.

 

7.2Material Identification

 

7.2.1Each ingot (hog/pig) will be Identified as lead type “CSC”.

 

7.2.2Each block or bundle will be identified with the suppliers lot number.

 

7.2.3Each block or bundle will be painted with a clearly visible “Red/White”
stripes.

 

7.2.4Each shipment will be accompanied by two copies of the 3CI Lead
Certification form with all required information completed (see Appendix A).
Actual test values must be in compliance with the stated specification limits.
The form must be signed by the Supplier’s representative. Shipments received
without a properly completed certification form will be rejected. After receipt
of the lead the 3a plant will send one copy of the certification form to
Milwaukee Supplier Quality.

 

7.3General Requirements

 

7.3.1Lead processability and cleanliness will be a factor in the final
determination of material acceptance,

 

 4 

 

 

8.Document Change Summary

 

Revision Date   Section   Change Order   Description ***   ***   ***   *** ***  
***   ***   *** ***   ***   ***   *** ***   ***   ***   *** ***   ***   ***  
***

 

*PROPRIETARY AND CONFIDENTIAL*

 

PROPERTY OF JCBGI

 

Printed documents are controlled copies that are valid for date printed at
bottom of each page.

 

Copyright © 2003 Johnson Controls Inc.

 



 



***Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted text has been
filed separately with the Commission.

 

 5 

 

 

Appendix A

 

Lead Certification Form

 



Supplier Name     Location             Lead Type: ***                  ***    
Date: ***           Supplier Lot No:     Date Poured:  

  

MATERIAL REQUIREMENTS:

 

Element (K)   % Spec. Limits (ppm)   ACTUAL VALUE ***   ***     ***   ***    
***   ***     ***   ***     ***   ***     ***   ***     ***   ***     ***   ***
   

 

I certify that the above values are correct and that this material is in
compliance with the referenced Johnson Controls, Inc. Material Specification.

  

Signed     Title  

 

 



***Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted text has been
filed separately with the Commission.

 

 Appendix A-1 

 

 

JCBGI MATERIAL SPECIFICATION
***

 

Date approved: ***
Date superseded: ***

 

1.Material
***

 

2.Definition
Johnson Controls Battery Group Inc. (JCBGI) includes all affiliated entities

 

3.Responsibility
The responsibility of maintaining and updating the material specifications is
JCBGI which is headquartered in Milwaukee, Wisconsin, Glendale facility, USA.

 

4.Application or Use
***

 

5.Specification Limits
Note: This symbol (◑) or (◊) or (□) on this Material Specification and/or
applicable drawing, denotes a characteristic that must be on the Control Plan
and available for review by the JCBGI Supplier Quality.

 

5.1Chemical composition (% by weight and ppm)

 

5.1.1Supplier must target specified nominal values as demonstrated by statistics

 

Element   Approved Supplier Lot
Certification ***   *** ***   *** ***   *** ***   *** ***   *** ***   *** ***  
*** ***   *** ***   *** ***   ***

 



 



***Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted text has been
filed separately with the Commission.

 

 1 

 

 

5.1.2To qualify the materials must meet the following material requirements for
chemical composition plus elements in Section 5.1.1

 

Element   Specification Limits ***   *** ***   *** ***   *** ***   *** ***   ***
***   *** ***   *** ***   ***

 

6.Supplier Responsibilities

 

6.1Quality Requirements

 

6.1.1Certificate of Analysis (COA) - The Supplier shall submit a Product
Certification of Analysis with each shipment and it shall include all elements
listed in Section 5.1.1. The certificate may be sent directly to the Quality
Manager of the receiving JCBGI Plant or enclosed with shipment, and a copy
e-mailed to PS-Supplier-Quality@jci.com

 

6.2New Supplier/Process Qualification

 

6.2.1All new Suppliers or new processes to be introduced by existing Suppliers
must be qualified before any material can be shipped to a manufacturing plant
for use in production product. Such qualification must be approved by the
applicable JCBGI change approval authority.

 

6.2.2In order to verify the Supplier’s continuing compliance as an approved
vendor, it is the responsibility of the Supplier to:

 

6.2.2.1Select a random sample representing one lot from each month’s production
for JCBGI. Submit this sample monthly to: JCI ASD Lab, Av. Eugenio Garza Sada
3431 Sur, Col Arrollo Seco, Monterrey, N.L. Mex. 64740

 

6.2.2.2This sample should be identified as “Monthly Sample” indicating date of
production, lot number and supplier’s contact information.

 



 



***Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted text has been
filed separately with the Commission.

 

 2 

 

 

6.2.3For Vendors outside the Americas, it is acceptable to submit this monthly
sample to a regional / local JCBGI approved laboratory. The results shall be
kept In a log file and submitted to PS-Supplier-Quality@jci.com

 

6.2.3.1This sample should be identified as “Monthly Sample” Indicating date of
production, lot number and Supplier’s contact information. The analysis of this
sample shall be per tables 5.1.1 and 5.1.2

 

6.3Retention Samples

 

6.3.1The Supplier must maintain a test sample representing each lot of lead
produced for JCBGI for a period of three months.

 

7.Shipping Instructions

 

7.1Shipping to meet International Transportation Guidelines, Customs and
Regulations.

 

7.2Strapping method. The ingots/pigs are stacked in a pile/bundle and tied
together with plastic belts (if possible), on both sides of the bundle.

 

7.3Material Identification

 

7.3.1Each ingot will be identified as lead type “P3”

 

7.3.2Each block or bundle will be identified with the Supplier’s lot number

 

7.3.3Each block or bundle will be painted with a clearly visible “Black and
White Stripes” stripes.

 

7.3.4Paint striping identification will be across the top of the lead hogs.

 

7.4General Requirements

 

7.4.1Lead processability and cleanliness will be a factor in the final
determination of material acceptance.

 

 3 

 

 

8.Document Change Summary

 

Revision Date   Section   Change Order   Description ***   ***   ***   *** ***  
***   ***   *** ***   ***   ***   *** ***   ***   ***   *** ***   ***   ***  
***

 

*PROPRIETARY AND CONFIDENTIAL*

 

PROPERTY OF JCBGI

 

Printed documents are controlled copies that are valid for date printed at
bottom of each page.

 

Copyright © 2003 Johnson Controls Inc.

 



 



***Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted text has been
filed separately with the Commission.

 

 4 

 

 

JCI MATERIAL SPECIFICATION
***

 

Date effective: ***
Date approved: ***
Date superseded: ***

 

1.Material
***

 

2.Definition
Johnson Controls Inc. (JCI) includes all affiliated entities

 

3.Responsibility
The responsibility of maintaining and updating the material specifications is
JCI which is headquartered in Milwaukee, Wisconsin, Glendale facility, USA.

 

4.Application or Use
***

 

5.Specification Limits
Note: This symbol (◑) or (◊) on this Material Specification and/or applicable
drawing, denotes a characteristic that must be on the Control Plan and available
for review by the JO Supplier Quality.

 

5.1Chemical composition (% by weight)

 

5.1.1Supplier must target specified nominal values as demonstrated by statistics

 

Element   Approved Supplier Lot Certification ***   *** ***   *** ***   *** ***
  *** ***   *** ***   *** ***   *** ***   ***

 



 



***Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted text has been
filed separately with the Commission.

 

 1 

 

 

5.1.2To qualify the materials must meet the following material requirements for
chemical composition plus 5.1.1 requirements

 

Element   Specification Limits ***   *** ***   *** ***   *** ***   ***

 

6.Supplier Responsibilities

 

6.1Quality Requirements

 

6.1.1Certificate of Analysis (COA) - Each shipment shall include a CDA all of
the elements listed in section 5.1.1. Actual test values must be in compliance
with the stated specification limits. A copy of each COA shall be emailed to:
PS-Supplier-Quality@jci.com

 

6.2New Supplier/Process Qualification

 

6.2.1All new Suppliers or new processes to be introduced by existing Suppliers
must be qualified before any material can be shipped to a manufacturing plant
for use in production product. Such qualification must be approved by the
applicable JCI change approval authority.

 

6.3Sample Submission

 

6.3.1In order to verify the Supplier’s continuing compliance as an approved
Vendor, it is the responsibility of the Supplier to:

 

6.3.1.1Select a random sample representing one lot from each month’s production
for JCBGI. Submit this sample monthly to: JCBGI ASD Lab, Ave. Eugenio Garza Sada
3431 Sur, Col Arrollo Seco, Monerrey, N.L. Mex 64740.

 

6.3.1.2For vendors outside the Americas, it is acceptable to submit this monthly
sample to a regional / local JO approved laboratory. The results shall be kept
in a log file and submitted to JCI: PS-Supplier-Quality@jci.com

 

6.3.1.3This sample should be identified as “Monthly Sample” indicating date of
production, lot number and supplier’s contact information. The analysis of this
sample shall be per tables 5.1.1 and 5.1.2

 



 



***Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted text has been
filed separately with the Commission.

 

 2 

 

 

6.4Retention Samples

 

6.4.1The supplier must maintain a test sample representing each lot of lead
produced for XI for a period of three months.

 

7.Shipping Instructions

 

7.1Shipping to meet International Transportation Guidelines, Customs and
Regulations.

 

7.1.1Strapping method. The ingots/pigs are stacked in a pile/bundle and tied
together with plastic belts (if possible), on both sides of the bundle.

 

7.2Material Identification

 

7.2.1Each ingot will be identified as lead type “Pb-3Se”

 

7.2.2Each block or bundle will be identified with the supplier’s lot number

 

7.2.3Each block or bundle will be painted with a clearly visible “Bright or Neon
Blue” stripes

 

7.3General Requirements

 

7.3.1Lead processability and cleanliness will be a factor in the final
determination of material acceptance.

 

8.Document Change Summary

 

Revision Date   Section   Change Order   Description ***   ***   ***   *** ***  
***   ***   *** ***   ***   ***   *** ***   ***   ***   *** ***   ***   ***  
***

 

*PROPRIETARY AND CONFIDENTIAL*

 

PROPERTY OF JCBGI

 

Printed documents are controlled copies that are valid for date printed at
bottom of each page.

 

Copyright © 2003 Johnson Controls Inc.

 



 



***Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted text has been
filed separately with the Commission.

 

 3 

 

 

JCI MATERIAL SPECIFICATION
***

 

Date approved: ***
Date superseded: ***

 

1.Material
***

 

2.Definition
Johnson Controls Battery Group Inc, ()CI) includes all affiliated entities

 

3.Responsibility
The responsibility of maintaining and updating the material specifications is
JCI which is headquartered in Milwaukee, Wisconsin, Glendale facility, USA,

 

4.Application or Use
***

 

5.Specification Limits
Note: This symbol (◑) or (◊) or (□) on this Material Specification and/or
applicable drawing, denotes a characteristic that must be on the Control Plan
and available for review by the XI Supplier Quality.

 

5.1Chemical composition (% by weight and ppm)

 

5.1.1Supplier must target specified nominal values as demonstrated by statistics

 

Element   Approved Supplier Lot Certification ***   *** ***   *** ***   *** ***
  *** ***   *** ***   *** ***   *** ***   *** ***   *** ***   ***

 



 



***Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted text has been
filed separately with the Commission.

 

 1 

 

  

5.1.2To qualify the materials must meet the following material requirements for
chemical composition plus elements in Section 5.1.1

 

Element   Specification Limits ***   *** ***   *** ***   *** ***   *** ***   ***
***   *** ***   *** ***   ***

 

6.Supplier Responsibilities

 

6.1Quality Requirements

 

6.1.1Certificate of Analysis (COA) - The Supplier shall submit a Product
Certification of Analysis with each shipment and it shall include all elements
listed in Section 5.1.1. The certificate may be sent directly to the Quality
Manager of the receiving JCI Plant or enclosed with shipment, and a copy
e-mailed to PS-Supplier-Quality@jci.com

 

6.2New Supplier/Process Qualification

 

6.2.1All new Suppliers or new processes to be introduced by existing Suppliers
must be qualified before any material can be shipped to a manufacturing plant
for use in production product. Such qualification must be approved by the
applicable JCL change approval authority.

 

6.2.2In order to verify the Supplier’s continuing compliance as an approved
vendor, it is the responsibility of the Supplier to:

 

6.2.2.1Select a random sample representing one lot from each month’s production
for JCI. Submit this sample monthly to: ASD Global Lab. Johnson Controls, Ave.
del Parque No. 2155 Monterrey Technology Park. Cienega de Flores, Mex CP 65550.
This sample should be identified as “Monthly Sample” indicating date of
production, lot number and supplier’s contact information.

 

6.2.3For Vendors outside the Americas, it is acceptable to submit this monthly
sample to a regional / local JCI approved laboratory. The results shall be kept
in a log file and submitted to PS-Supplier-Quality@jci.com

 



 



***Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted text has been
filed separately with the Commission.

 

 2 

 

  

6.2.3.1This sample should be identified as “Monthly Sample” indicating date of
production, lot number and Supplier’s contact information. The analysis of this
sample shall be per tables 5.1.1 and 5.1.2

 

6.3Retention Samples

 

6.3.1The Supplier must maintain a test sample representing each lot of lead
produced for JCI for a period of three months.

 

7.Shipping Instructions

 

7.1Shipping to meet International Transportation Guidelines, Customs and
Regulations.

 

7.2Strapping method. The ingots/pigs are stacked in a pile/bundle and tied
together with plastic belts (if possible), on both sides of the bundle.

 

7.3Material Identification

 

7.3.1Each ingot will be identified as lead type “P7”

 

7.3.2Each block or bundle will be Identified with the Supplier’s lot number

 

7.3.3Each block or bundle will be painted with a clearly visible “Green and
White”.

 

7.3.4Paint striping identification will be across the top of the lead blocks and
bundles.

 

7.4General Requirements

 

7.4.1Lead process ability and cleanliness will be a factor in the final
determination of material acceptance.

 

8.Document Change Summary

 

Draft Revision Date   Section   Change Order   Description ***   ***   ***   ***
***   ***   ***   ***

 

*PROPRIETARY AND CONFIDENTIAL*

 

PROPERTY OF JCBGI

 

Printed documents are controlled copies that are valid for date printed at
bottom of each page.

 

Copyright © 2003 Johnson Controls Inc.

 



 



***Text has been omitted pursuant to Registrant’s confidential treatment request
filed with the Securities and Exchange Commission (“Commission”) pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934.  The omitted text has been
filed separately with the Commission.

 

 3 

